United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3779
                                   ___________

In re: Leland William Jacobs;                 *
Carolyn Louise Johnson-Jacobs,                *
                                              *
               Debtors,                       *
----------------------------------------      *
                                              *
Leland William Jacobs,                        *
                                              *
               Appellant,                     *
                                              * Appeal from the United States
        v.                                    * District Court for the
                                              * District of Minnesota.
Educational Credit                            *
Management Corporation,                       * [UNPUBLISHED]
                                              *
               Appellee.                      *
                                         ___________

                             Submitted: June 14, 2012
                                Filed: June 25, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
      Leland Jacobs appeals the district court’s1 order affirming the bankruptcy
court’s2 judgment, which denied Jacobs’s request to discharge--based on the “undue
hardship” provision in 11 U.S.C. § 523(a)(8)--his student loan debt to Educational
Credit Management Corporation.

       Having carefully reviewed the record and the parties’ arguments on appeal, we
conclude that the denial of Jacobs’s request was appropriate, for the reasons discussed
by the bankruptcy court and the district court. See In re Long, 322 F.3d 549, 553-55
(8th Cir. 2003) (Eighth Circuit applies “totality-of-the-circumstances test” in
determining whether student loan debt should be discharged based on undue
hardship; describing facts and circumstances bankruptcy court should consider in
evaluating totality of circumstances); see also Educ. Credit Mgmt. Corp. v. Jesperson,
571 F.3d 775, 779 (8th Cir. 2009) (debtor bears rigorous burden of proving undue
hardship by preponderance of evidence); Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.
1984) (per curiam) (pro se litigants are not excused from having to comply with
substantive and procedural law; pro se litigant should receive meaningful notice of
what is expected of him, but court is not permitted to act as counsel for either party).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
      2
       The Honorable Gregory F. Kishel, Chief Judge, United States Bankruptcy
Court for the District of Minnesota.

                                          - 2-